Appellant was convicted of violating the local option law, his punishment fixed at a fine of $25 and twenty days confinement in the county jail. There are no bills of exception in this record, nor special charges requested by appellant. The same question is involved in this case as in Tombeaugh v. State, just decided, and in accordance with that decision we hold that the defense set up by appellant of an accommodation loan, is no defense to the alleged sale, and that the court was not required to charge on that subject. The judgment is affirmed.